DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed June 17th, 2021, with respect to 112(f) interpretation and the associated 112(b) rejection of “revolving unit drive device” have been fully considered and are persuasive.  The 112(f) interpretation and 112(b) rejection has been withdrawn. The other previous 112(f) interpretations are upheld in this action.  
Applicant's arguments filed June 17th, 2021 regarding the 103 rejection of currently amended claim 1, see pages 6-8 have been fully considered but they are not persuasive. 
In regards to the argument that Taninaga (JP 2008240461) does not fully teach “the object position information including information related to whether or not earth is loaded is loaded in the object”, the examiner respectfully disagrees.  The dumper truck is configured to be able to receive earth (Para 0019), and it can determine the current amount of earth loaded within the dumper truck based on a load sensor or based on image processing (Para 0059).  This information can be transmitted and received by a receiver located on the work vehicle (Para 0039).  Taninaga teaches all of the limitations within this portion of the amended claim.  A detailed rejection follows below.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: "end position setting component..." in claims 1 and 7, "a revolution position sensor..." in claim 1, "a revolution setting component..." in claim 4 and 5, and "a start position setting component..." in claim 6.
Support of the "end position setting component..." is found in Para 0053, 0068, and Fig 3, where it is stated that the end position setting component is a part of an automatic revolution control device 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim recites “the object position information including information related to whether or not earth is loaded in the object”, however, this is not found within the specification.  It is noted that the specification discloses determining if soil is loaded in the bucket of the work implement, however, this is not the case for the object, which is taught as the dumper truck.  The paragraph 0016 that was suggested as having support for this limitation does not discuss if earth is loaded in a dumper truck or object.  
In regards to claims 2-3 and 5-6, the claims are dependent upon rejected claim 1, and are therefore rejected as dependent upon a rejected claim.
In regards to claims 7-8
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 3, the recites “the object position information includes information related to a state of a vessel of the dumper truck” and claim 1 recites “the object position information including information related to whether or not earth is loaded in the object”.  “Information related to whether or not earth is loaded in the object” would be included in “information related to a state of a vessel of the dumper truck”.  The limitation of claim 3 is therefore not limiting, as the claim could include the limitation cited within claim 1, among numerous other possibilities.  There are no limitations in claim 3 that further limit the limitations of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka et al. (JP 2016/089559; already of record from IDS; hereinafter Ozaka) in view of Yudate et al. (WO-2014162745; recited page and paragraph numbers are from attached English translation; hereinafter Yudate; already of record) and further in view of Taninaga et al. (JP 2008/240461; already of record from IDS; hereinafter Taninaga).
In regards to claim 1, Ozaka teaches of a work vehicle (Abstract) comprising: 
a traveling unit (Para 0022, Part 2A Fig 3);
a revolving unit disposed on an upper side of the traveling unit (Fig 1 Part 3, 5, Para 0011); 
a work implement disposed on the revolving unit (Fig 1, Part 4 Para 0011); 
a swing motor arranged to revolve the revolving unit (Fig 1 Part 3A, Para 0011); 
a receiver configured to receive object position information related to a position of an object serving as a target of a revolution of the revolving unit, the receiver receiving the object position information directly or indirectly from the object (Para 0031, i.e., where GPS recognition device would include a receiver; Fig 4, i.e., where the target is a dump truck);
an end position setting component configured to set an end position of a revolution of the revolving unit based on the object position information (Para 0040, i.e., target orbit calculated based on environment recognition device; 0052, i.e., where the target position is the dump truck);
a revolution position sensor configured to sense a revolution position of the revolving unit during a revolution (Para 0043, i.e., pressure sensors on each of the hydraulic actuators);
a drive controller configured to control the revolving unit drive device based on the revolution position to revolve the revolving unit from a start position of a revolution to the end position (Para 0040, i.e., target orbit, which would include a start and end position);


the object position information including information related to whether or not earth is loaded in the object.

Yudate, in the same field of endeavor, teaches that a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution (Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; "target rotation speed", "target acceleration torque").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a revolving unit, as taught by Ozaka, to include a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution, as taught by Yudate, in order to allow the controller to set the rotation speed and acceleration according to a sufficient output torque of the electric motor and hydraulic motor (Yudate Page 7 Para 1).

Ozaka in view of Yudate does not teach the object position information including information related to whether or not earth is loaded in the object.
Taninaga, in the same field of endeavor, teaches of the object position information including information related to whether or not earth is loaded in the object (Para 0039, 0059, and 0019; where the camera or pressure sensor detects the amount of earth in the dumper truck and transmits a signal to the work vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle that receives object position information, as taught by Ozaka in view of Yudate, to include receiving information regarding the amount of earth in the object, as 
In regards to claim 2, Ozaka in view of Yudate further in view of Taninaga teaches of the work vehicle according to claim 1, wherein
the object is a dumper truck (Ozaka Para 0031, Part 101, Fig 4), and
the end position is a position aligned with the object (Ozaka Para 0031, Part 101, Fig 4).
In regards to claim 3, Ozaka in view of Yudate further in view of Taninaga teaches of the work vehicle according to claim 2, wherein
the object position information includes information related to a state of a vessel of the dumper truck (Taninaga Para 0059, Fig 1).
The motivation of combining Ozaka with Yudate and Taninaga is the same as that recited in claim 1.
In regards to claim 7, Ozaka in view of Yudate further in view of Taninaga teaches of a work management system (Ozaka Abstract) for a work vehicle including a traveling unit (Ozaka Para 0022, Part 2A Fig 3), a revolving unit disposed on an upper side of the traveling unit (Ozaka Fig 1 Part 3, 5, Para 0011), and a work implement disposed on the revolving unit (Ozaka Fig 1, Part 4, Para 0011), the work management system comprising:
an end position setting component configured to set an end position of a revolution of the revolving unit based on object position information related to a position of an object serving as a target of the revolution of the revolving unit, received from the object (Ozaka Para 0040, i.e., target orbit calculated based on environment recognition device; 0052, i.e., where the target position is the dump truck);

a transmitter configured to transmit to the work vehicle an instruction to revolve the revolving unit from a start position of the revolution to the end position (Ozaka Para 0021, 0029, 0040, i.e., target orbit, which would include a start and end position),
the work management system receiving revolution position information from the work vehicle and creating the instruction based on the revolution position information and the end position, the revolution position information indicating a revolution-direction position of the revolving unit during the revolution (Ozaka Para 0040, 0052, 0043)
and the object position information including information related to whether or not earth is loaded in the object (Taninaga Para 0039, 0059, and 0019; where the camera or pressure sensor detects the amount of earth in the dumper truck and transmits a signal to the work vehicle).
The motivation of combining Ozaka with Yudate and Taninaga is the same as that recited in claim 1.
In regards to claim 8, the claim recites analogous limitations to claim 1, and is therefore rejected under the same remise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate further in view of Taninaga, as applied to claim 1 above, and further in view of Mori (JP 63-075223; already of record from IDS; citations are from annotated English translation attached).
In regards to claim 5, Ozaka in view of Yudate further in view of Taninaga teach of the work vehicle according to claim 1, further comprising:
…

The motivation of combining Ozaka with Yudate and Taninaga is the same as that recited in claim 1.
However, Ozaka in view of Yudate further in view of Taninaga does not teach an orientation sensor configured to sense an orientation of the work implement; and
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement,
the revolution setting component setting the speed and the acceleration based on the orientation and the load weight.
Mori, in the same field of endeavor, teaches an orientation sensor configured to sense an orientation of the work implement (Page 4 lines 24-28); and
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Page 4 lines 29-33),
the revolution setting component setting the speed and the acceleration based on the orientation and the load weight (Page 4 last paragraph - Page 5 first paragraph, Page 3 "Problem(s) to be Solved by the Invention" section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle with the revolution setting component, as taught by Ozaka in view of Yudate further in view of Taninaga, to include setting the speed in a revolution according to the orientation and load weight, as taught by Mori, in order to avoid the implement from overshooting and stopping in the wrong position (Mori Page 3 "Problem(s) to be solved by the invention" section).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate further in view of Taninaga, as applied in claim 1 above, further in view of Mori and thus further in view .
In regards to claim 6, Ozaka in view of Yudate further in view of Taninaga further in view of Mori teaches of the work vehicle according to claim 1, further comprising:
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Mori Page 4 lines 29-33);
....
The motivation of combining Ozaka, Yudate, Taninaga, and Mori is the same as that recited in claim 5.
Ozaka in view of Yudate further in view of Taninaga further in view of Mori does not teach a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position.
Tsutsumi, in the same field of endeavor, teaches of a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position (Page 3 Para 0004-0006 of "Detailed description" section; detects the pressure or load of the bucket of the excavator and memorizes the position when a threshold is met and returns to this position after completing a movement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle that completes computed orbits and comprises a load sensor as taught by Ozaka in view of Yudate further in view of Taninaga further in view of Mori, to include a component configured to set a start position of revolution when a load weight is reached, as taught by Tsutsumi, in order to allow for the excavation work vehicle to automatically be returned to the starting position, which would save time (Tsutsumi Page 3, Para 0002 of "Detailed description" section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/30/2021